On Rehearing.
McKay & Blackburn, for appellant. — The practice of allowing intervention in suits between third parties has been brought into our peculiar system from the civil law. We have no statutes upon the subject and but a few decisions, yet enough has been decided to settle this case. *372In the case of Eccles v. Hill, 13 Texas, 67, the court says : ‘ ‘ The rules in regard to the plea of intervention are (at least some of them) not well settled. There is- no doubt that, under our system, which abhors a multiplicity of suits, a third party may intervene in a suit between others for the protection of his own rights. But this cannot be permitted where it would retard the principal suit so as to operate injustice to others.” (Also, Smalley v. Taylor, 33 Texas, 669.) Same doctrine is held in the State of Louisiana, from which lye borrowed the practice. (Code of Practice, Art. 391; Walker v. Dunbar et al., 7 Martins, N. S., 587; 2 La. An., 271, 755; 4 La. An., 544; 12 La. An., 640.) The intervenor admits that we have a final judgment against defendant Collins. That being true, is also conclusive of his case, for it is a well settled rule of practice that the plea of intervention must be decided by the same court and at the same time as the principal suit is decided ; and that after final judgment between the principal parties, sustained by the court, a party who has voluntarily intervened in a case will not be allowed to delay the plaintiff in his execution, but will be held to abide by the decision of the principal suit.
Jackson & Jackson, for appellee, Pope. — 1. This court (in its opinion) has erroneously and mistakenly assumed that this intervenor has already been granted two new trials in the court below, besides the one now appealed from — the truth being, that the new trial now. appealed from is only the second new trial ever granted to this intervenor, as an inspection of the record will make fully manifest.
2. The fact being as above stated, the granting to this intervenor of the second new trial (now appealed from by plaintiff below) is only an interlocutory judgment, which will not be revised by this court; and, therefore,' so far as this intervenor is concerned, there is nothing in this record of which this court can take cognizance.
*373' 3. The judgment of this court as it now stands deprives this intervenor of the second new trial granted to him by the court below in the lawful exercis'e of its judicial discretion — a matter not appealable to this court, nor revisable by it.
4. There is no final judgment in the record against this intervenor, however final the last judgment may be as against the defendant, Collins, whose rights, and interests, and liabilities in this suit are wholly distinct from and independent of those of this intervenor.
The intervenor not being at all prejudiced by the statute cited in the opinion (Paschal’s Digest, Art. 1470), the rule applies which is stated in Goss v. McClaren, 17 Texas, 115, thus: “In ordinary cases the judge has a discretion to grant a new trial whenever, in his opinion, wrong and injustice have been done by the verdict; and it is upon this ground that courts have refused to interfere to revise the granting of new trials.” (See also Von Harten v. Courtade, 35 Texas, 434; Simonton v. Forrester, 35 Texas, 584; and Owens v. The State, 35 Texas, 362-3; also, 6 Texas, 39; 12 Texas, 180.)
Devine, Associate Justice. — This appeal is taken from"the overruling of appellant’s motion to dismiss appellees’ motion for a new trial, and the granting the motions for a new trial asked by defendant and intervenor.
The fifth and sixth assignments of error by appellant are all that are necessary to be noticed. They are as follows :
“The court erred in overruling plaintiff’s motion to dismiss the motions for a new trial by defendant and intervenor ;” and that “the court erred in setting aside the verdict of the jury and the judgment rendered thereon, at said February term of said court, 1872, and granting a new trial to the defendant and intervenor; for that two new trials had already been granted to the defendant, and *374one to the intervener, and this when the jury had been guilty of no misconduct and had not erred in any matter of law,” etc.
Whatever cause of complaint (if .any) may exist in reference to the overruling plaintiff’s motion to dismiss the defendant’s and intervener’s motions for a new trial, and the granting a new trial, it cannot be heard on this appeal. The action of the court on the motions for and in opposition to a new trial is not a judgment final, or in the nature of one that can in this form be inquired into in this court. The cases cited-in appellant’s brief have no application to the present one ; they were cases where the verdict and judgment had been examined and set aside at a term of the court subsequent to the one at which the judgment was rendered.
This appeal was evidently taken under the provisions of the act of November, 1871. This court, at the December term, 1872, in the case of De Forest, Armstrong <& Co. v. Charles Miller, 37 Texas, 389, decided that the law referred to was so inoperative as not to sustain or justify the taking of appeals, in advance of a final judgment, from interlocutory judgments, orders, or decrees.
There being no final judgment in this cause, the appeal is dismissed.
Dismissed.